Citation Nr: 1041500	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-06 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss.  

2.	Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1990 to November 
1992.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, 
inter alia, denied service connection for tinnitus and declined 
to reopen a claim for bilateral hearing loss for lack of new and 
material evidence.  The Veteran appealed these issues, and 
service connection for tinnitus was granted in July 2007.  As 
this represents a complete grant of the benefit sought on appeal, 
the issue of service connection for tinnitus is no longer before 
the Board.  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for bilateral hearing loss was 
denied in August 2005 and the Veteran did not appeal.

2.  The evidence added to the record since the August 2005 rating 
decision is new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision, which denied a claim for 
service connection for bilateral hearing loss, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  Evidence received since the final August 2005 rating decision 
is new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to 
the issue decided herein, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.   

Reopening a Claim for Service Connection for Bilateral Hearing 
Loss

The Veteran's original claim for bilateral hearing loss was 
denied by a rating decision in August 2005.  He did not appeal, 
and the decision became final at the end of the statutory time 
limit.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Consequently, 
the claim can only be reopened if new and material evidence has 
been submitted since the last prior final decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of the 
last prior final denial of the claim.  It is "material" if, by 
itself or when considered with previous evidence of record, it 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence must not be cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim, and it must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  For 
the purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).


The evidence of record at the time of the August 2005 decision 
consisted of the Veteran's service treatment records, private and 
VA treatment records, and the report of a December 2004 VA 
audiological evaluation which revealed normal audio thresholds 
and excellent speech discrimination in each ear.  The RO denied 
the claim on the basis that no hearing loss disability was 
present. 

Relevant evidence that has been associated with the claims folder 
since the August 2005 rating decision includes the report of a 
private audiogram, which indicates that the Veteran has bilateral 
hearing loss as defined by VA regulation.  

The Veteran's claim was previously denied because the evidence 
did not show that he had a hearing loss disability as defined by 
VA regulation.  The newly received evidence indicates that he 
does have hearing loss.  Therefore, this evidence relates to an 
unestablished fact necessary to substantiate the claim, 
constitutes new evidence that is material to the Veteran's claim, 
and raises a reasonable possibility of substantiating his claim.  
As evidence that is both new and material has been received, the 
claim for service connection for a psychiatric disorder is 
reopened.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been received.  
This matter must now be addressed on a de novo basis.  For the 
reasons detailed in the remand section, additional development is 
required for a full and fair adjudication of the underlying 
service connection claim.

ORDER

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened; to 
that extent only, the claim is granted.


REMAND

The Veteran contends he suffers bilateral hearing loss as a 
result of noise exposure in service.  Specifically, he reports 
that he was exposed to aircraft noise in his duties, which 
included aircraft maintenance.  His Form DD214 indicates that his 
rating was DC-9750, damage controlman, and that he had one year 
and six months of sea duty.  Service connection is in effect for 
tinnitus.  It is conceded that he was exposed to noise in 
service.  

Service treatment records indicate that the Veteran's 
audiological thresholds shifted upward between his May 1990 
enlistment physical examination and his separation physical in 
July 1992.  His measured hearing acuity remained within normal 
limits, and he did not report hearing loss in service or at 
separation.

The Veteran was afforded a VA examination in December 2004, in 
which it was determined that he did not have a hearing loss 
disability as defined by VA regulation.  He submitted evidence of 
a private audiologic evaluation in February 2008, which indicates 
that he does meet the criteria for a hearing loss disability.  He 
also submitted a March 2008 letter from a private physician, 
which notes that the Veteran complains of a progressive hearing 
loss he believes is associated with noise exposure in service.  

The Veteran was afforded an audiological evaluation by VA in May 
2008, the report of which does not include specific audio 
thresholds.  The examiner stated that the test results indicated 
mild to moderate hearing loss for tones but normal hearing for 
speech.  However, he concluded that the test was not adequate for 
rating purposes and that additional testing was needed.  

The examination provided is inadequate because it did not include 
objective data to determine whether the Veteran has a hearing 
loss disability, and the examiner did not discuss the etiology of 
the Veteran's hearing loss.  Once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, VA must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Therefore, a remand is required to obtain an 
opinion in this regard.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is remanded for the following actions:

1.	Schedule the Veteran for an appropriate VA 
examination to determine the nature and likely 
etiology of his claimed bilateral hearing 
loss.  The claims file should be made 
available to the examiner in conjunction 
with the examination.  The examiner should 
be informed that the Veteran was exposed to 
aircraft noise during service.  The examiner 
should conduct a thorough examination, 
including any indicated tests, and provide a 
diagnosis for any pathology found.

Based on examination and records review, the 
examiner should address the following:
	
a.	 Does the Veteran have hearing loss 
in either ear that meets the criteria 
for a hearing loss disability under 
VA regulation?
b.	If so, is it at least as likely as 
not (i.e., probability of 50 percent) 
that such hearing loss had its onset 
during active service or is 
etiologically related to disease or 
injury (including noise exposure) 
incurred during active service?  The 
examiner is asked to comment on the 
Veteran's documented threshold shift 
in service, and he or she should be 
mindful that VA regulation does not 
necessarily preclude service 
connection for hearing loss that 
first met the regulation's 
requirements after service.  
c.	Describe as fully as possible the 
functional effect of any diagnosed 
hearing loss, including effects on 
the Veteran's occupation.  

A complete rationale should be provided 
for any opinion expressed.  If the 
requested opinion cannot be provided without 
resort to speculation, the examiner should so 
state and explain why an opinion cannot be 
provided without resort to speculation.

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issue on appeal.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


